

	

		II 

		109th CONGRESS

		1st Session

		S. 557

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Coburn introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide that Executive Order 13166 shall

		  have no force or effect, to prohibit the use of funds for certain purposes, and

		  for other purposes.

	

	

		

			1.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				On June 3, 1998, a Federal

			 court ruled, in the case of Sandoval v. Hagan (7 F. Supp. 2d 1234), that the

			 prohibition against discrimination on account of national origin

			 in the Civil Rights Act of 1964 includes a prohibition against discrimination

			 on the basis of language, and therefore States are required to provide public

			 services in any language of the recipient's choice.

			

				(2)

				On August 11, 2000, relying

			 on that erroneous court opinion, President Clinton issued Executive Order 13166

			 mandating that all Federal agencies provide services in the language of the

			 eligible recipient.

			

				(3)

				On April 24, 2001, the United

			 States Supreme Court reversed the lower court rulings in Alexander v. Sandoval

			 (532 U.S. 275), eliminating any legal basis for Executive Order 13166.

			

				(4)

				The United States

			 Constitution vests all lawmaking authority in the Congress of the United

			 States, not in the executive or judicial branches.

			

				(5)

				Executive Order 13166 imposes

			 upon the Federal Government the open-ended and incalculably expensive burden of

			 providing translation services into potentially every language known to the

			 human race.

			

				(6)

				Persons who are not

			 proficient in English but who are entitled to access government services can

			 often find more convenient and more reliable translation services from among

			 their families, communities, and similar affinity groups than from professional

			 translators.

			

			2.

			Nullification of effect of Executive Order

			Executive Order 13166, issued

			 August 16, 2000 (65 Fed. Reg. 50121) (relating to improving access to services

			 for persons with limited English proficiency), is null and void and shall have

			 no force or effect.

		

			3.

			Prohibition against use of funds for certain purposes

			No funds appropriated pursuant

			 to any provision of law may be used to promulgate or enforce any executive

			 order that creates an entitlement to services provided in any language other

			 than English.

		

